EXHIBIT 10.1 Inducement Grant Nonqualified Stock Option Agreement This Option Agreement (the "Agreement") is made this day of September 2008 (the "Grant Date") between Orthofix International N.V., a Netherlands Antilles company (the "Company"), and the person signing this Agreement adjacent to the caption "Optionee" on the signature page hereof (the "Optionee"). WHEREAS, as an inducement for the Optionee to accept employment with the Company, the Company desires to afford the Optionee the opportunity to purchase Common Shares on the terms and conditions set forth herein; NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth and for other good and valuable consideration, the parties hereto agree as follows: 1.Grant of Option.
